Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2	Applicant’s arguments filed on 06/14/2021 on pages 2-3 describing independent claims 16 and 31 overcome the claim rejected under 35 U.S.C. 103(a).  The 35 U.S.C. 103(a) rejections has been withdrawn and application is in condition for allowance.
	The arguments overcome the rejection of Yelgin (US 2011/0163777 A1) in view of Girgis et al. (US 4,812,995 A) in further view of Blumschein et al. (US 2013/0221976 A1) specifically “for each potential loop, evaluating the measured values and/or values derived from the measured values by applying at least two different protection criteria, wherein each of the at least two protection criteria is capable of
independently identifying the same error type of the error present in the respective loop thus evaluated; and if an error is present, generating the error signal in consideration of all available results for the evaluation of the protection criteria.”

Claim Status
Claims 16-31 are pending.
Claims 1-15 are cancelled.
Claims 16-31 are allowed.

Allowable Subject Matter

3.	Claims 16-31 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 16 the prior art or record taken alone or in combination fail to teach or suggest state detecting system which detects a state of a machine device based on a detection signal from a method of generating an error signal indicating an error type of an error in a multi-phase electrical energy supply network, the method comprising:        
“using the measured values in the evaluation device to evaluate each potential loop of the energy supply network that may be affected by an error with respect to a recognition of the error type of the error, wherein the error type of the error is selected from the group consisting of an error direction and a defective loop: and
for each potential loop, evaluating the measured values and/or values derived from the measured values by applying at least two different protection criteria, wherein each of the at least two protection criteria is capable of independently identifying the same error type of the error present in the respective loop thus evaluated; and
if an error is present, generating the error signal in consideration of all available results for the evaluation of the protection criteria.” in combination with all the other elements of claim 16.  
Claims 17-30 are also allowed as they further limit claim 16.

Regarding claim 31 the prior art or record taken alone or in combination fail to teach or suggest a method of generating an error signal indicating an error type of an error in a multi-phase electrical energy supply network, the method comprising: “wherein the error type of the error is selected from the group consisting of an error direction and a defective loop; and
for each potential loop, evaluating the measured values and/or values derived from the measured values by applying at least two different protection criteria, wherein each of the at least two protection criteria is capable of independently identifying the same error type of the error present in the respective loop thus evaluated;
multiplying a result of the evaluation of the respective protection criterion by a weighting factor to form a weighted result;
for each potential loop, combining all the weighted results to form an overall result” in combination with all the other elements of claim 31.  

5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868  
                                                                                                                                                                                                      /LEE E RODAK/Primary Examiner, Art Unit 2868